DETAILED ACTION

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 10, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US Pat. No. 11,062,454 B1).
Regarding claim 1, Cohen discloses, a system for manufacturing defect classification, comprising: 	a first neural network branch receiving a first data as input and generating a first output; a second neural network branch receiving a second data as input and generating a second output, (See Cohen 10:4-6, “The second ML model 134 may include an artificial neural network comprising fully-connected layer(s) 202(1)-(m).”
Further see Fig. 2 which shows Fully-Connected Layer 202(1) which receives Radar data, and Fully-Connected Layer 202(M) which receives Lidar data.)
wherein first neural network branch and the second neural network branch are trained independently from each other; (See Cohen 10:13-15, “In some examples, the respective pipelines 1-m may be separately trained per pipeline. Such separate training may include, for example, backpropagating first loss(es) for a first pipeline and m-th loss(es) for an m-th pipeline.”)
and a fusion neural network receiving the first output and the second output and generating a classification. (See Cohen Fig. 2 For Joint Network blocks 204 that combines features as well as output Three-Dimensional ROI 226 from the ROI ML model 210 which outputs the classification of each region of interest.
Further see Cohen 14:64-15:3, “The ROI ML model 210 may receive a (tested and resolved) point in/out maps and/or an image data subset 224 associated with the object detection for which the point in/out map was generated. In some examples, the image data subset 224 may comprise an orientation (e.g., yaw) and/or a classification associated with the object detection.”)

Regarding claim 2, Cohen discloses, the system of claim 1, wherein the first data and the second data are unaligned with respect to each other. (The data input to the two neural network branches are radar and lidar which are unaligned since they are different types of data. See Cohen 5:32-36, “FIG. 1 illustrates a first point cloud of a first type of sensor data 112 (e.g., radar data 108) represented as triangles, a second point cloud of a second type of sensor data 114 (e.g. lidar data 110) represented as stars, and an image 116 that is an example of image data 106.)”)

Regarding claim 8, Cohen discloses, the system of claim 1, wherein the first data comprise multiple images having multiple channels. (See Cohen 26:37-39, “the first sensor data into an image space associated with an image sensor that captured at least one of the one or more images.” Further see Cohen 10:53-55, “Such data may be generated based at least in part on an image such as, for example, a grayscale image, a red-green-blue (RGB) image.”)

Regarding claim 10, Cohen discloses, a computer-implemented method for classification, comprising: receiving a first output from a first neural network branch that takes first data as input; receiving a second output from a second neural network branch that takes second data as input, wherein the first neural network and the second neural network are trained independently of each other; and inputting the first output and the second output into a fusion neural network to generate a final classification. (See the rejection of claim 1 as it is equally applicable for claim 10 as well.)
 
Regarding claim 11, Cohen discloses, the computer-implemented method of claim 10, wherein the first data and the second data are not aligned with respect to each other.  (See the rejection of claim 2 as it is equally applicable for claim 11 as well.)

Regarding claim 17, Cohen discloses, the computer-implemented method of claim 10, wherein the first data comprise multiple channels. (See the rejection of claim 8 as it is equally applicable for claim 17 as well.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Pat. No. 11,062,454 B1) in view of Liu (US Pub. No. 2018/0270474 A1).
Regarding claim 3, Cohen discloses, the system of claim 1, but he fails to disclose the following limitations.
However Liu discloses, wherein one of the first data includes spectroscopy images. (See Liu ¶166, “Continuing to step 1160, a moveable peripheral device, such as a hand-held imaging device, or sensing data is acquired, such as ultrasound, fiber microscope, and Raman spectroscopy to generate a point cloud.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the microscope images and spectroscopy images that generate point clouds as suggested by Liu to Cohen’s sensors that also create point clouds using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to obtain additional cloud point data that can be used for autonomous driving.

Regarding claim 4, Cohen and Liu disclose, the system of claim 1, wherein the second data includes microscopy images.  (See the rejection of claim 3 as it is equally applicable for claim 4 as well.)

Regarding claim 12, Cohen and Liu disclose, the computer-implemented method of claim 10, wherein the first data includes spectroscopy images.   (See the rejection of claim 3 as it is equally applicable for claim 12 as well.)

Regarding claim 13, Cohen and Liu disclose, the computer-implemented method of claim 10, wherein one of the second data includes microscopy images.  (See the rejection of claim 4 as it is equally applicable for claim 13 as well.)


	Allowable Subject Matter
Claims 5-7, 9, 14-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, the system of claim 1, further comprising at least one of a channel attention module and a spatial attention module overlaid onto at least one of the first data and the second data, wherein the channel attention module and the spatial attention module are trained in a semi- supervised manner such that extra weight is put on select parts of the first data or the second data.  (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 6, the system of claim 5, wherein each of the first neural network branch and the second neural network branch comprises a plurality of blocks, and the channel attention module and the spatial attention module are overlaid as a convolutional block attention module (CBAM) on each one of the plurality of blocks.   (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 7, the system of claim 1, wherein the first data are Energy-Dispersive X-ray Spectroscopy (EDS) images, the first neural network branch further comprising a channel attention module to put additional weight to a channel of the first data, the channel corresponding a target element.   (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 9, the system of claim 1, wherein the fusion neural network comprises a convolutional block attention module having a spatial attention module and a channel attention module.   (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 14-16 and 18, these claims are objected to since they contain limitations similar to claim 5-7 and 9 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662